Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Amendments filed on February 24th, 2021 have been considered. Examination will be done on the newly amended claims.
In light of the Applicant’s clarifications, the objection to the drawings has been withdrawn.

Response to Arguments
Applicant's arguments filed February 24th 2021 have been fully considered but they are not persuasive. Applicant argues that Roundhill (US 20190272667 A1), hereafter: Roundhill, does not teach all of the limitations of Claim 1, 4, 10, and 11. 
Regarding the limitation: displaying a first object showing (i) a point on a body surface of the subject, Applicant argues that Roundhill’s description of the 3D dataset does not necessarily correspond to a body surface or point on a subject’s body surface. Examiner respectfully disagrees. Roundhill description of the 3D dataset is not limited to what is explicitly disclosed in the reference, thereby including the “body surface” of the claimed limitation. 
Regarding the limitation: the cross-section includes the point on the body surface, Applicant argues that Roundhill does not teach that the slice or cross-section includes a point on the body surface. Examiner respectfully disagrees. In ¶33-34, Roundhill discloses a visual cue associated with the cut plane and is included in the image of the cut plane (See ¶33-34 for full description of the visual cue). The visual cue is used to move the location of the cut plane and moves in tandem with the cut plane. Therefore, Roundhill discloses the limitation that the cross-section includes the point on the body surface, where point additionally applies to the limitation above and will be the current interpretation hereinafter.
Regarding the limitation: moving the point on the body surface along the body surface of the subject based on the operation to update display of the first object and the two-dimensional image, Applicant argues that while Roundhill adjusts the location of cut planes, it does not require nor describe moving the location/point on the body surface. Examiner respectfully disagrees. In ¶33, Roundhill discloses a visual cue that is operable by a user. A user is able to select and drag the visual cue, thereby dragging the cut plane along with it to any location desired (¶33: “The user may change the location of the cut plane by selecting and dragging the visual cue”). Therefore, Roundhill teaches the limitation that moving the point on the body surface along the body surface of the subject based on the operation to update display of the first object and the two-dimensional image.
Regarding Claim 4, Applicant argues that Roundhill does not disclose the limitation acquir[ing] information of a second operation to rotate around the point on the body surface the two-dimensional image on the surface, in addition to the first operation, as Roundhill discloses changing a cut plane but does not disclose the rotation recited or the point on the body surface. Examiner respectfully disagrees. In combination with the above interpretation of point, and the operation of the visual cue, Roundhill additionally teaches that additional operations of the cut plane and visual cue includes the rotation of the cut plane (¶33: “rotation of the user’s hand may cause the cut plane to rotate relative to the volume”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roundhill.
Regarding Claim 1, Roundhill teaches: a medical image processing apparatus (Figure 1) comprising: an acquisition unit that is configured to acquire volume data of a subject (¶17: “ the volume renderer 112 may receive the 3D dataset from a scan converter 116 of a1n ultrasound imaging system,”); and a processing unit (Figure 2: element 236) that is configured to: display a three-dimensional image by rendering the acquired volume data (¶30: “The image processor 236 may overlay B-mode images onto the projected images or display the B-mode images concurrently alongside the projected images of the 3D dataset”), on a display unit (Figure 2: element 238); display a first object showing (i) a point on a body surface of the subject (¶18: “The 3D dataset 130 in this example is illustrated in the rendering environment along with a number of rendering constructs”) and (ii) a direction with respect to the volume data, in the three-dimensional image on the display unit (¶18: “A rendering coordinate frame 162 may be associated with the rendering environment 160, while the 3D dataset may be defined in relation to a local coordinate system”); display a two-dimensional image of a cross-section (¶30: “The image processor 236 may overlay B-mode images onto the projected images or display the B-mode images concurrently alongside the projected images of the 3D dataset”) on the display unit (Figure 2: element 238), wherein the cross-section includes the point on the body surface and is defined based on the direction, in the volume data (¶24: “The volume renderer 112 may communicate the location of the cut plane 166 to the multiplanar reformatter 114, which is configured to automatically generate a B-mode image 104, also referred to as MPR image or MPR slice, at a slice plane coincident with the cut plane.”; ¶33: “the rendering of the face of the volume coincident with the cut plane provides a visual cue to the user with regards to the location of the cut plane”); acquire information of a first operation to change display of the two-dimensional image (¶24: “the volume renderer 112 may receive user inputs adjust one or more rendering constructs, such as changing the location, intensity or directionality of simulated light source 164, or the location and orientation of a cut plane 166 in relation to dataset 150.”) ; and move the point on the body surface along the body surface of the subject based on the first operation to update display of the object and the two-dimensional image (¶24: “Through a volume rendering interface, the user may interactively adjust the location of the cut plane while the volume renderer updates the rendering in real-time to display a cut-away view showing only that portion of the volume”).
Regarding Claim 2, Roundhill teaches: the medical image processing apparatus according to claim 1, wherein the first operation includes slice paging of the surface on which the two-dimensional image is shown (Figure 6 and ¶33: “The user may change the location of the cut plane by selecting and dragging the visual cue.”)
Regarding Claim 3, Roundhill teaches: the medical image processing apparatus according to claim 1, where in the first operation includes moving a display range of the two-dimensional image in parallel on the surface (¶24: “the volume renderer 112 may receive user inputs to pan (e.g., translate in a plane parallel to the projection plane 170)”).
Regarding Claim 4, Roundhill teaches: the medical image processing apparatus according to claim 1, wherein the processing unit is configured to: acquire information of a second operation to rotate around the point on the body surface the two-dimensional image on the surface, in addition to the first operation (¶24: “the volume renderer 112 may receive user inputs to… rotate the volume relative to the coordinate frame”; ¶33: “rotation of the user’s hand may cause the cut plane to rotate relative to the volume”); and update the display of the first object on the three-dimensional image and the two-dimensional image based on the second operation (¶24: “Through a volume rendering interface, the user may interactively adjust the location of the cut plane while the volume renderer updates the rendering in real-time to display a cut-away view showing only that portion of the volume”).
Regarding Claim 5, Roundhill teaches: the medical image processing apparatus according to claim 1, wherein the processing unit is configured to: extract body trunk from the volume data of the subject, and generate the three-dimensional image and the two-dimensional image of the body trunk (¶38: “a 2D projection image 602 of the 3D dataset 650 may be generated and displayed on the display… The display is part of a user interface which is operatively associated with the rendering engine (e.g., volume renderer 112 of system 100 or volume renderer 234 of system 200) and configured to receive inputs to manipulate the 3D dataset 650, including inputs to crop the 3D dataset”).
Regarding Claim 6, Roundhill teaches: the medical image processing apparatus according to claim 1, wherein the processing unit is configured to maintain an angle between the direction and direction of a normal line with respect to the body surface (¶41: “The spacing and/or the angle between slices may be user configurable”) to update the display of the first object and the two-dimensional image based on the first operation (Figure 6, ¶33: “The user may change the location of the cut plane by selecting and dragging the visual cue.” and ¶34: “In other examples, only a single cut plane (e.g., a cut plane arranged parallel to the projection plane) may be active at any given time and B-mode images may be automatically generated only for planes coincident with the active cut plane.”).
Regarding Claim 7, Roundhill teaches: the medical image processing apparatus according to claim 1, wherein the processing unit is configured to maintain the direction to update the display of the first object and the two-dimensional image based on the first operation (¶39: “As the operator moves the cute plane 666, the volume rendering is updated in real time to show a dynamically changing 
cut-away view of the 3D dataset” and Figure 6: The figures show that the cut-away views maintains the direction).
Regarding Claim 8, Roundhill teaches: the medical image processing apparatus according to claim 1, wherein the processing unit is configured to display a second object showing (iii) the point on the body surface of the subject and (iv) direction, (¶30: “The volume renderer 234 may render or cause the image processor to render visual cues of various rendering constructs”) in the two-dimensional image on the display unit (¶30: “The image processor 236 may overlay B-mode images onto projected images of the 3D dataset.”).
Regarding Claim 9, Roundhill teaches: the medical image processing apparatus according to claim 1, wherein the direction indicates a transmission direction of virtual ultrasound waves, and the surface indicates a surface along a passage through which the virtual ultrasound waves pass (¶29: “The multiplanar reformatter 232 can convert echoes which are received from points in a common plane in a volumetric region of the body into an ultrasonic image (e.g., a B-mode image) of that plane… A volume renderer 234 converts the echo signals of a 3D data set into a projected image of the 3D dataset as viewed from a given reference point.”).
Regarding Claim 10, Claim 10 is a method claim that uses the apparatus claimed in Claim 1 to perform the recited steps. The reasoning applied to Claim 1 hereafter applied to Claim 10. (See Figure 5 and ¶17-30 and 37-40)
Regarding Claim 11, Claim 11 claims a system that causes the claimed apparatus to perform the functionalities of the apparatus. The reasoning applied to Claim 1 is hereafter applied to Claim 11. (See Figures 1 and 2 and ¶42).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209.  The examiner can normally be reached on Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHENJUN CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668